TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-09-00191-CV



                                   Stacy Paulson, Appellant

                                                v.

                            Classic Floors of Texas, Inc., Appellee


              FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
         NO. C-1-CV-08-005749, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Stacy Paulson has notified this Court that she has filed for bankruptcy

protection (United States Bankruptcy Court, W.D. Texas, case number 09-10948). Accordingly, the

appeal is stayed. See 11 U.S.C. § 362; Tex. R. App. P. 8. Any party may file a motion to reinstate

upon the occurrence of an event that would allow the appeal to proceed. See Tex. R. App. P. 8.3.

Failure to notify this Court of a lift of the automatic stay or the conclusion of the bankruptcy

proceeding will result in the dismissal of the case for want of prosecution. See Tex. R. App.

P. 42.3(b).

                                             __________________________________________

                                             David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Abated

Filed: May 22, 2009